Citation Nr: 0103255	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hypertension due to 
treatment received at VA Medical Center.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.

5.  Evaluation of posttraumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1989 and from November 1990 to July 1991 in the 
Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and her representative appeared before a 
hearing officer at a hearing at the RO in January 1999.  The 
veteran and her representative appeared before the 
undersigned Member of the Board at a hearing at the RO in 
November 2000.  During the course of the appeal, the veteran 
was represented by a private attorney; however, she is 
currently represented by Disabled American Veterans, and was 
so represented at the hearing.

The Board observes that the RO, in November 2000, granted 
service connection for severely atrophic maxilla and mandible 
as well as bilateral sinus lifts and determined that the 
veteran was entitled to temporary total evaluations under the 
provisions of 38 C.F.R. § 4.30 from June 1, 1999 to December 
31, 1999 and from February 8, 2000 to August 31, 2000.  The 
RO advised the veteran that the grant of temporary total 
evaluations for convalescence was a full grant of this issue 
and no further action would be taken.  It is also noted that 
there was an issue of a separate compensable rating for 
depression, which is now considered in the rating for PTSD.  
As such, these issues are no longer before the Board.


REMAND

At her November 2000 hearing, the veteran testified that her 
bilateral knee disorders, migraine headaches, and PTSD have 
worsened since her March and April 1999 VA examinations.  
Review of the evidence of record indicates that the examiner 
did not address the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss pertaining to the knees 
in light of 38 C.F.R. § 4.40 (2000), as set forth in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Moreover, at the April 
1999 VA mental disorder examination, the examiner determined 
that the veteran's depression was part of her PTSD.  However, 
a private psychologist, in an August 1999 evaluation, 
diagnosed major depressive disorder and PTSD and indicated 
that they were separate disorders.  Additionally, at an 
October 1999 VA neuropsychological examination, the examiner 
diagnosed cognitive disorder related to brain impairment and 
noted severe depression.  Thus, there appears to be a 
conflict in the evidence.  The VA's duty to assist a claimant 
includes obtaining an examination and opinion in order to 
determine the nature and extent of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).  In view of the necessity of another VA 
examination, the RO should also obtain any recent private or 
VA medical records.   

Additionally, the veteran also testified that a private 
physician. A.H., M.D., told her that the medication she was 
prescribed by the VA for her service-connected knee disorders 
caused her hypertension.  The evidence indicates that this 
physician was treating the veteran for both her knee 
disorders and hypertension.  While some this physician's 
records have been received, the evidence does not indicate 
that complete medical records have been obtained from this 
physician or that the veteran has been advised that she 
needed a statement from this physician supporting her 
testimony.  

The veteran also presented testimony that she had been off of 
work since June 1999 due to medical treatment for her 
service-connected disabilities and that she did not think she 
would be able to resume her duties with her employer, the 
U.S. Postal Service. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and in view of the 
other development needed, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of any 
additional records of the veteran's 
medical treatment at the VA facility, and 
copies of relevant treatment by private 
physician(s) (after obtaining appropriate 
releases) from May 1998 to present to the 
extent not currently on file, and 
associate it with the claims folder.

2.  After obtaining the appropriate 
release, the RO should obtain copies of 
relevant treatment by private physician, 
A.H., from 1997 to present and associate 
it with the claims folder.  Additionally, 
Dr. H. should be asked to provide an 
opinion as whether the veteran's 
medication for her knee disorder caused 
her hypertension.

3.  The RO should schedule the veteran for 
a VA orthopedic examination of her 
bilateral knee disorders.  The examiner 
should review the medical records in the 
claims folder.  The examiner(s) should 
perform range of motion studies of both 
knees and evaluate the evidence of pain, 
weakened movement, excess fatigability, or 
incoordination and determine the level of 
associated functional loss in light of 38 
C.F.R. § 4.40 (2000), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All other special studies and tests should 
be performed.  

4.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and extent of her migraine headaches.  The 
examiner should review the medical records 
in the claims folder.  

5.  The RO should schedule the veteran for 
a VA psychological examination by a board 
of psychiatrists to determine the nature 
and extent of the veteran's current 
psychological disorder(s).  The 
psychiatrists should determine the 
veteran's current diagnosis; whether the 
veteran has a depressive disorder separate 
from her currently diagnosed PTSD; and the 
relationship of the cognitive disorder, 
diagnosed in October 1999, to her 
currently diagnosed PTSD.

6.  After completion of the appropriate 
release, the RO should contact the 
veteran's recent employer, the U.S. Postal 
Service, and determine her current 
employment status.

7.  After completion of items 1-6, the RO 
should review the veteran's claims as well 
as her claim for a total rating based on 
individual unemployability.

8.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (2000), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This remand serves as 
notification of the regulation.  If the 
veteran does not report, it should be 
determined whether the letter was sent to 
the correct address, and it should be 
determined whether the letter was returned 
as undeliverable.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




